Citation Nr: 1206049	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than June 15, 2006 for the establishment of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to extraschedular consideration for the establishment of a TDIU prior to September 21, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to extraschedular consideration for the establishment of a TDIU prior to September 21, 2001, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective from September 21, 2001, the Veteran's combined disability rating was 80 percent, which included a 60 percent rating for a chronic urinary stone disability (effective from September 2001), a 40 percent rating for hypertension (effective from July 1998), and a noncompensable rating for a coronary vascular accident with hypertension.  

2.  The Veteran has been unemployed since May 1998.

3.  An April 2000 VA medical examiner provided the opinion that the Veteran was unemployable, at least in part, due to his chronic urinary stone disability. 






CONCLUSION OF LAW

The criteria for an effective date of September 21, 2001 for the grant of TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 20111); 38 C.F.R. §§ 3.1(r), 3.155, 3.350, 3.351, 3.352, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice of the evidence necessary to substantiate a claim for a TDIU in April 2002.  Later, in May 2006, he was provided general notice as to how VA determines disability ratings and effective dates and examples of the evidence used to make those determinations, pursuant to Dingess.  The Board notes that the Veteran was not provided with a VCAA-compliant notice letter specifically addressing his claim for earlier effective date for the award of a TDIU; however, the request for an earlier effective date is a downstream issue, which was initiated by a notice of disagreement (NOD). The Court has held that, as in this case, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Regarding VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA outpatient treatment records, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  The Veteran also submitted statements on his behalf.  Of significance, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Therefore, the Board finds that the available records and evidence have been obtained in order to make adequate determination as to these issues.

Further, the Board acknowledges that the Veteran's most recent VA examination is nearly six years old.  However, there is no reasonable possibility that a VA examination or medical opinion would aid in substantiating the Veteran's claim.  Because the Veteran seeks an earlier effective date for the grant of TDIU, a current VA examination would not provide relevant evidence regarding when VA received his claim for TDIU or when he had a combined disability rating at or above the percentage required to establish TDIU.  The adequacy of those examinations is likewise immaterial.

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Earlier Effective Date

In the case of a claim for TDIU, the claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

Generally, the effective date of a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2011).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2011).  Further, VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim of service connection has already been allowed.  38 C.F.R. § 3.157 (2011).  "Application" is not defined in the statute; however, regulations consider "claim" and "application" as equivalent and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999). The U.S. Federal Circuit Court of Appeals, in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), noted that for purposes of establishing the requirements and procedures for seeking veterans benefits, a claim, whether formal or informal, must be in writing in order to be considered a "claim" or "application" for benefits.  The Court also pointed out that all that was required was that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department" and "identify the benefits sought."

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran initially filed a claim for TDIU in January 2000.  At the time, he claimed that his TDIU was due to his non-service connected psychiatric disability.  He had been found to be unable to work by the Social Security Administration (SSA) due to his psychiatric disabilities in August 1999.  At the time of the January 2000 filing, he was service connected for chronic urinary stones (30 percent from July 1998) and hypertension (40 percent from July 1998), with a combined disability rating of 60 percent.  Specifically, the Veteran's 40 percent hypertension disability rating and 30 percent chronic urinary stone disability rating are combined for a 58 percent rating under the Combined Ratings Table, which is then rounded to the nearest multiple of 10 percent (60 percent).  See 38 C.F.R. § 4.25, Table I (2011).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service- connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a).  Because he did not meet the threshold percentage requirements as per 38 C.F.R. § 4.16(a), the claim for TDIU was denied in June 2000.  He filed a notice of disagreement in September 2000.  TDIU was subsequently granted by the Board in February 2007.  Following the RO's implementation of the grant of TDIU and assignment of an effective date in April 2006, the Veteran filed a notice of disagreement claiming the TDIU should have had an earlier effective date.   

While the Veteran's TDIU claim was on appeal, the Veteran filed a claim for increased ratings of his service-connected disabilities on September 21, 2001.  He was granted an increase to a 60 percent rating for his chronic urinary disability effective September 21, 2001.  Therefore, when TDIU was awarded, he had a combined rating of 80 percent effective in September 2001.  Specifically, as mentioned, the Veteran had a 60 percent rating for chronic urinary stone disability rating and a 40 percent rating for his hypertension disability.  The ratings are combined for an 80 percent rating under the Combined Ratings Table.  See 38 C.F.R. § 4.25, Table I (2011).  Thus, the Veteran met the schedular requirements for TDIU in September 2001.  

Regarding actual unemployment, the evidence shows that the Veteran last worked in May 1998.  Although the Veteran was not working and met the schedular criteria for a TDIU as of September 21, 2001, when the TDIU was implemented by the RO in March 2007, the effective date was assigned as June 15, 2006.  The date in June 2006 was the date of a VA examination report in which a VA examiner indicated that the Veteran was unemployable due, at least in part, to his chronic urinary stone disability.  The RO indicated that the June 2006 VA examination was the first evidence of unemployability related to his service-connected disabilities.  The rating decision did not address an April 2000 VA examination report in which a different VA examiner also specifically found that the Veteran was unemployable due to his non-service connected psychiatric disability and service connected nephrolithiasis (kidney stones).  The Veteran seeks an effective date earlier than June 15, 2006 for TDIU.  

As noted above, the effective date for entitlement to TDIU is generally the date of receipt of the claim, unless it is factually ascertainable that the increase in disability that rendered the Veteran unemployable occurred within the one year period prior to his filing the claim.  Here, an April 2000 VA examination report contained an opinion that the Veteran was unemployable, at least in part, to kidney stones.  The April 2000 VA examination was a general examination for the purpose of an increase.  The VA examiner reviewed symptoms of multiple disabilities, service-connected and non-service connected.  Regarding the service-connected disabilities, the Veteran complained of pain with frequent renal colic.  He also had complaints of episodes of vomiting and diarrhea, and abdominal colic among others.  X-rays revealed bilateral nephrolithiasis (kidney stones).  The VA examiner opined that the Veteran was unemployable due to his psychiatric illness and nephrolithiasis (kidney stones).  

The question before the Board is whether the April 2000 opinion is sufficient to warrant the assignment of a TDIU rating.  Unlike the June 2006 opinion that appear to link the Veteran's unemployability solely to his nephrolithiasis, the April 2000 report indicated that his unemployability was a result of both his psychiatric disorder and his nephrolithiasis.  There was no differentiation.  

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 , which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.  The Board finds that analogous approach could be taken with respect to the Veteran's unemployability claim.  The April 2000 opinion seems to have placed equal value on the Veteran's service connected and non-service connected disabilities with respect the cause of his unemployability.  There is simply no way determine that the Veteran was capable of maintaining and sustaining substantially gainful employment if only his nephrolithiasis was considered.  In other words, it is as likely as not that the Veteran's nephrolithiasis caused his unemployability.  

It is also critical to note that the Veteran was not required to demonstrate that he was 100 percent unemployable due to his nephrolithiasis .  See Roberson v. Principi, 251 F.3d 1378 (2001).  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility.  While the term "substantially gainful occupation" may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent.

Thus, resolving all doubt in his favor, the record establishes that effective from September 21, 2001, the Veteran was unemployed, met the schedular criteria for a total disability evaluation based on individual unemployability, and was found to be unemployable due to a service-connected disability.  The Board finds that the Veteran is entitled to an effective date of September 21, 2001 for a schedular TDIU, but no earlier.  

There is no basis to assigning an effective date earlier than September 21, 2001 for the award of TDIU under 38 C.F.R. § 4.16(a).  Crucially, his disability ratings did not meet the schedular criteria for TDIU prior to September 21, 2001.  The Veteran was clearly unemployed and suffering from his service-connected disabilities.  However, the fact remains that the Veteran's disability ratings did not meet the schedular requirements prior to September 21, 2001.  As the September 21, 2001 effective date for the increased rating of the chronic urinary stone disability was the earliest possible effective date for that increased rating, the Veteran could not have met the schedular criteria for a combined disability rating any earlier.  

Specifically, he did not disagree with either of his disability rating amounts in the respective appeal periods following the assignment of those initial ratings in October 1998 (chronic urinary stones) and August 1999 (hypertension).  Further, he did not apply for an increased rating for his chronic urinary stone disability or his hypertension disability, prior to September 2001.  Notably, his January 2000 claim for TDIU indicated that he was claiming to be unemployable due to his non-service connected psychiatric disability.  Therefore, the January 2000 claim for TDIU cannot be construed to indicate a claim for an increased rating for his service-connected disabilities.  Put another way, there is simply no actual basis for an effective date earlier than September 21, 2001.  


ORDER

Entitlement to an effective date of September 21, 2001 for the establishment of TDIU under 38 C.F.R. § 4.16(a) is granted.

REMAND

As discussed above, the evidence indicates that the Veteran was unemployable, at least in part, due to his service-connected chronic urinary disability, prior to the date upon which he met the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  Specifically, an April 2000 VA examination report indicated that the Veteran was unemployable due to nephrolithiasis (kidney stones).  This suggests that the Veteran's service-connected chronic urinary disability may have resulted in total occupational impairment prior to September 21, 2001, the date upon which he met the schedular criteria for TDIU.  

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the Board will consider an extra-schedular rating where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

However, the Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C & P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, most recently, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C & P determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim").

In the present case, the Director of Compensation and Pension has not yet made this initial determination.  Although it will result in additional delay in adjudicating the appeal, a remand is required for the Director of Compensation and Pension to determine if an extraschedular rating is warranted for TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should submit the issue of entitlement to a TDIU to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b) only, for the period prior to September 21, 2001.  An extra- schedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  

2.  Thereafter, if the benefit sought on appeal is not granted in full, the RO must furnish a supplemental statement of the case, and the Veteran should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B , 7112 (West Supp. 2010).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


